ACCEPTED
                                                                                                           14-15-00377-CV
                                                                                           FOURTEENTH COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                      5/11/2015 5:08:25 PM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                    CLERK



                                             NO. 1056480
                                                                                     FILED IN
ROC TX LAKESIDE, LLC                               §   IN THE COUNTY CIVIL  COURT
                                                                      14th COURT OF APPEALS
              Plaintiff,                           §                             HOUSTON, TEXAS
V.                                                 §     COUNTY COURT 5/11/2015
                                                                      AT LAW5:08:25
                                                                                NO. 1PM
                                                   §                          CHRISTOPHER A. PRINE
ELMER H. LOPEZ, INDIVIDUALLY                       §                                 Clerk
AND DBA EHL CONSTRUCTION AND                       §
PAINTING                                           §
             Defendants.                           §   OF HARRIS COUNTY, TEXAS

                                       NOTICE OF APPEAL

          Defendants Elmer H. Lopez, individually and DBA EHL Construction and Painting,

parties to this case, file this Notice of Appeal seeking to alter the trial court's judgment or other

appealable order.

          The trial court case number and style of this matter are shown in the above captioned

matter.

          The judgment or order appealed from was signed on 02/19/2015 and 02/26/2015 both

Orders Removing Invalid Unenforceable Lien.

          Elmer H. Lopez, individually and DBA EHL Construction and Painting, desires to appeal

the judgments of the Trial Court because the trial court erred in voiding Defendants valid

Constitutional Lien on the property known as Monte Carlo Apartment Homes.

          This appeal is being taken to either the First or Fourteenth Court of Appeals.

          This notice is being filed by Elmer H. Lopez, individually and DBA EHL Construction

and Painting.

          Respectfully submitted on this the 23rd day of April, 2015,

                                                       BAUNCHAND & ASSOCIATES
                                                       211 Baker Road, Suite 479
                                                       Barker, Texas 77413
                                                       Tel: (281) 888-4644
                                                     Fax (281) 888-4698



                                              By: /s/Karen George-Baunchand______
                                                  KAREN GEORGE-BAUNCHAND
                                                  Texas Bar No. 24043285
                                                  Email: baunnchand_associates@yahoo.com
                                                  Attorney for Plaintiff
                                                   Elmer H. Lopez, individually and DBA
                                                   EHL Construction and Painting




                                CERTIFICATE OF SERVICE

       I certify that on April 23, 2015 a true and correct copy of Plaintiff's Notice of Appeal was
served on ROBERT ELDRIDGE BONE electronically through the electronic filing manager.


                                             /s/Karen George-Baunchand______
                                             KAREN GEORGE-BAUNCHAND